DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

Response to Amendment
The Amendment filed 03/01/2021 has been entered. Claims 1-2. 5-8, 22-23 and 35 have been amended. Claims 1-35 are pending in the application. 

Response to Arguments
Applicant's arguments filed 03/01/2021, have been fully considered but they are not persuasive/ moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Main Argument:
The Office has not shown that Dunki-Jacobs discloses at least “wherein the endoscope tube is rotatable about an axis of the endoscope tube and with respect to the hand-piece” as recited in claim 1. In the Applicant’s response to the Office Action dated August 10, 2020, Applicant argued against the Office’s rejections that alleged that Dunki-Jacobs teaches “wherein the endoscope tube is rotatable about an 
Reply
As explained during the interview 02/09 and over the interview summary dated 02/12:
Examiner refers to Dunki-Jacobs Fig. 1B and [0040][0041] and Fig. 8A where the rotation sensor is located on the endoscope tube "scope tip", this teaches the first part of the limitation that the endoscope tube "scope tip" is rotating with respect to the major axis of the endoscope.
To rotate the scope tip, one can either rotate the handle (for example, Laparoscope of rigid type) or from the handle (for example, automatically), which rotate the scope tip with respect to the handle (for example endoscope with the flexible type).
Dunki-Jacobs teaches several embodiments where the rotation sensor is located on the scope tip ([0040][0041]; Fig. 1B) versus other embodiments where the rotation sensor is located on the control body ([0038][0039]; Fig. 1A). The examiner uses the first setup (Fig. 1B) which represents a setup where the scope tip can rotate with respect the handle (In other words, at least make it obvious to one with ordinary skills in the art). 
Flexible type or flexible scope tip, indicates complex movement. For example, after changing the steering angle ([0078]), manual rotation of the handle will not rotate the scope tip around the major axis (Fig. 8A-B); hence it is implied that the scope tip has to rotate with respect to the hand-piece. Assume for the sake of explanation that the steering angle can reach 90 degrees to yield an “L-shape”, then it is impossible to rotate the tip around the major axis from the handle. 
The examiner advised that this concept of rotating the endoscope tube with respect to the hand piece is implied/obvious over Dunki-Jacobs and well-known to one with ordinary skills in the art and do not represent an inventive concept (US 20100286475 A1 [0015] used with the parent case ). To help advance the prosecution the examiner presents 102/103 rejection.

Second Argument
…
Furthermore, Dunki-Jacobs further recites that “the coupling between the control body (130) and the scope tip (140), including the distal end of the scope tip, is relatively torsionally rigid, an arrangement that makes relative rotation sensing within the control body (130) indicative of the relative rotation of a field-of-view (150) generated at the distal end of the scope tip (140).” (Dunki-Jacobs, para. [0055], emphasis added). Accordingly, rotation of the scope tip 140 and control body 130 rotate together due to the torsionally rigid coupling between them. Dunki-Jacobs further recites that “scope tip 140 is attached to control body 130 using “[a] torsionally stiff (but optionally laterally flexible) coupling between the control body (130) and the distal end of the scope tip (140)” which “makes the relative orientation of the control body (130) indicative of the relative orientation of the distal end of the scope tip (140).” (Dunki-Jacobs, para. [0056], emphasis added). Thus, the scope tip 140 may bend and flex laterally in up-and-down or side-to-side directions. However, due to the torsionally stiff coupling between the control body 130 and the scope tip 140, the scope tip 140 does not rotate relative to the control body 130.
Therefore, Dunki-Jacobs explicitly teaches that the coupling between the control body 130 and the scope tip 140 is “torsionally stiff’ or “torsionally rigid.” Because of this torsionally stiff/rigid coupling, it is clear that scope tip 140 does not rotate relative to control body 130 (e.g., hand piece) in Dunki-Jacobs. If the coupling was not “torsionally stiff’ or “torsionally rigid,” then, no matter whether the rotation sensor was in the control body 130 or scope tip 140, the position of the control body 130 would 
Reply 
Examiner respectfully disagree. 
This is not the embodiment that the examiner uses. Dunki-Jacobs [0055][0056] refers to Fig. 1A, using the rotation sensor “132” attached to the tube; while the examiner uses embodiment referring to Fig. 1-B, where the rotation sensor “144” is attached to the scope tip.

Third argument
….
Furthermore, up, down, left, and right direction movement of scope tip 140 is not rotation “about an axis of the endoscope tube” (e.g., Dunki-Jacob’s scope tip 140) as required by claim 1. Additionally, the Examiner argues that paragraphs [0076]-[0077] of Dunki Jacobs recite steering controls 322 that control the angle that the distal scope tip 319 makes with respect to the rest of the scope 318. (Office Action, page 3). However, up, down, left, and right direction movement of scope tip 319 using steering controls to change the angle of scope tip 319 relative to scope 318 is NOT the same as rotation of scope tip 319 with respect to control body/hand piece 312. (Dunki-Jacobs, FIG. 3 and para. [0076]). Thus, for at least the reasons noted above, Dunki-Jacobs fails to anticipate claim 1.
Reply 
Dunki-Jacob’s Fig. 8-A explains that the scope tip rotation around the major-axis and applicant also agrees that the scope tip can move up-down left-right and change the steering angle. As explained .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 
Claims 1-35 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-33 of the parent U.S. Patent No. 10362240. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same components: (I) An endoscopic device, (II) an image sensor for providing visualization of an area, wherein the image sensor is near the distal tip of the endoscope, and (III) rotating images to maintain a constant image horizon. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 10-11, 22-23 and 34-35 are rejected under 35 U.S.C. 102(b) as being anticipated by DunkiJacobs et al. (US 20080159653 A1), hereinafter, DunkiJacobs.
Regarding claim 1,
DunkiJacobs teaches an endoscopic device comprising: a hand-piece (A typical endoscopy system also includes a hand-tool and a console with a video display [0004]); 
a endoscope tube comprising a distal tip; an image sensor disposed within the endoscope tube for providing visualization of an area, wherein the image sensor is located near the distal tip of the endoscope tube (The body of the hand-tool includes a hand piece that is connected to a long flexible tube with a digital camera that is mounted at a distal end of the tube [0004]); 
wherein the endoscope tube is rotatable about an axis of the endoscope tube (Fig. 1B [0061]; Fig. 8A), and with respect to the hand-piece (the distal scope tip 319 flexible with respect to the rest of the scope 318 [0076][0077], and given that the scope tip rotates around major axis “Fig. 8A”, then it is implied that the scope tip has to rotate with respect to the hand piece); 
a sensor for detecting rotation of the endoscope tube relative to the hand piece (rotation sensor “144”; Fig. 1B); and an image signal processing pipeline that is configured to rotate images counter to a direction of rotation of the endoscope tube relative to the hand piece to maintain a constant image horizon for a user on a display (the system may include a horizon lock mechanism that can be user-actuated to engage rotation compensation [0026] when rotation compensation is enabled, image gathering coordinates may be adjusted to maintain a substantially constant horizon relative to the clinician [0028][0035]).

Regarding claim 10,
DunkiJacobs teaches all the features of claim 1, as outlined above.
DunkiJacobs further teaches said image sensor incorporates a two- dimensional array of pixels capable of detecting electromagnetic radiation ([0036][0037]).

Regarding claim 11,
DunkiJacobs teaches all the features of claim 1, as outlined above.
DunkiJacobs further teaches the image signal processing pipeline performs image rotation transformations upon images captured by the image sensor ([0037]).

Regarding claim 22,
DunkiJacobs teaches an endoscopic system comprising: an endoscope unit comprising: a hand-piece (A typical endoscopy system also includes a hand-tool and a console with a video display [0004]);
a endoscope tube comprising a distal tip; an image sensor disposed within the endoscope tube for providing visualization of an area, wherein the image sensor is located near the distal tip of the endoscope tube (The body of the hand-tool includes a hand piece that is connected to a long flexible tube with a digital camera that is mounted at a distal end of the tube [0004]); 
wherein said image sensor incorporates a two dimensional array of pixels capable of detecting electromagnetic radiation ([0036][0037]); 
wherein the endoscope tube is rotatable about an axis of the endoscope tube (Fig. 1B [0061]; Fig. 8A), and with respect to the hand-piece (the distal scope tip 319 flexible with respect to the rest of the scope 318 [0076][0077], and given that the scope tip rotates around major axis “Fig. 8A”, then it is implied that the scope tip has to rotate with respect to the hand piece);
a sensor for detecting rotation of the endoscope tube relative to the hand piece (rotation sensor “144”; Fig. 1B); and an image signal processing pipeline performs rotation transformations upon images captured by the image sensor; wherein the image signal processing pipeline is configured to rotate the images to maintain a constant image horizon for a user on a display (the system may include a horizon lock mechanism that can be user-actuated to engage rotation compensation [0026] when rotation compensation is enabled, image gathering coordinates may be adjusted to maintain a substantially constant horizon relative to the clinician [0028] [0035]-[0037]).
Regarding claim 23 “method” is rejected under the same reasoning as claim 22 “system.

Regarding claim 34,
DunkiJacobs teaches all the features of claim 23, as outlined above.
DunkiJacobs further teaches wherein the image signal processing pipeline is configured to rotate the images counter to the angle of rotation detected by the angle sensor to maintain the constant image horizon for the user on the display (the system may include a horizon lock mechanism that can be user-actuated to engage rotation compensation [0026] when rotation compensation is enabled, image gathering coordinates may be adjusted to maintain a substantially constant horizon relative to the clinician [0028] [0035]-[0037]).
  
Regarding claim 35,
DunkiJacobs teaches all the features of claim 23, as outlined above.
DunkiJacobs further teaches wherein the sensor comprises an angle sensor for detecting an angle of rotation of the hand-piece relative to the endoscope tube, wherein the image signal processing pipeline is configured to rotate the images counter to the angle of rotation detected by the angle sensor to maintain the constant image horizon for the user on the display (the system may include a horizon lock mechanism that can be user-actuated to engage rotation compensation [0026] when rotation compensation is enabled, image gathering coordinates may be adjusted to maintain a substantially constant horizon relative to the clinician [0028] [0035]-[0037]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 10-11, 22-23 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over DunkiJacobs in view of ROBERTSON et al. (US 20100286475 A1), hereinafter, ROBERTSON.
Regarding claim 1,
DunkiJacobs teaches an endoscopic device comprising: a hand-piece (A typical endoscopy system also includes a hand-tool and a console with a video display [0004]); 
a endoscope tube comprising a distal tip; an image sensor disposed within the endoscope tube for providing visualization of an area, wherein the image sensor is located near the distal tip of the endoscope tube (The body of the hand-tool includes a hand piece that is connected to a long flexible tube with a digital camera that is mounted at a distal end of the tube [0004]); 
wherein the endoscope tube is rotatable about an axis of the endoscope tube (Fig. 1B [0061]; Fig. 8A).
a sensor for detecting rotation of the endoscope tube (rotation sensor “144”; Fig. 1B); and an image signal processing pipeline that is configured to rotate images counter to a direction of rotation of the endoscope tube relative to the hand piece to maintain a constant image horizon for a user on a display (the system may include a horizon lock mechanism that can be user-actuated to engage rotation compensation [0026] when rotation compensation is enabled, image gathering coordinates may be adjusted to maintain a substantially constant horizon relative to the clinician [0028][0035]).
DunkiJacobs did not explicitly teach the endoscope tube is rotatable with respect to the hand-piece.
ROBERTSON teaches the endoscope tube is rotatable with respect to the hand-piece ([0015]; [0063]-[0065]).
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to add the teaching of ROBERTSON to the teaching of DunkiJacobs. The motivation would be to provide details about an enhanced method for scope rotation with respect to the handle movement (ROBERTSON [0063]), where DunkiJacobs presents a setup of having the rotation sensor on the scope tip to catch such rotational movement (Fig. 1B).

Regarding claim 10,
The combination of DunkiJacobs and ROBERTSON of teaches all the features of claim 1, as outlined above.
DunkiJacobs further teaches said image sensor incorporates a two- dimensional array of pixels capable of detecting electromagnetic radiation ([0036][0037]).

Regarding claim 11,
The combination of DunkiJacobs and ROBERTSON teaches all the features of claim 1, as outlined above.
DunkiJacobs further teaches the image signal processing pipeline performs image rotation transformations upon images captured by the image sensor ([0037]).

Regarding claim 22,
DunkiJacobs teaches an endoscopic system comprising: an endoscope unit comprising: a hand-piece (A typical endoscopy system also includes a hand-tool and a console with a video display [0004]);
a endoscope tube comprising a distal tip; an image sensor disposed within the endoscope tube for providing visualization of an area, wherein the image sensor is located near the distal tip of the endoscope tube (The body of the hand-tool includes a hand piece that is connected to a long flexible tube with a digital camera that is mounted at a distal end of the tube [0004]); 
wherein said image sensor incorporates a two dimensional array of pixels capable of detecting electromagnetic radiation ([0036][0037]); 
wherein the endoscope tube is rotatable about an axis of the endoscope tube (Fig. 1B [0061]; Fig. 8A);
a sensor for detecting rotation of the endoscope tube (rotation sensor “144”; Fig. 1B); and an image signal processing pipeline performs rotation transformations upon images captured by the image sensor; wherein the image signal processing pipeline is configured to rotate the images to maintain a constant image horizon for a user on a display (the system may include a horizon lock mechanism that can be user-actuated to engage rotation compensation [0026] when rotation compensation is enabled, image gathering coordinates may be adjusted to maintain a substantially constant horizon relative to the clinician [0028] [0035]-[0037]).
DunkiJacobs did not explicitly teach the endoscope tube is rotatable with respect to the hand-piece.
ROBERTSON teaches the endoscope tube is rotatable with respect to the hand-piece ([0015]; [0063]-[0065]).
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to add the teaching of ROBERTSON to the teaching of DunkiJacobs. The motivation would be to provide details about various methods for scope rotation with respect to the handle movement (ROBERTSON [0063]), where DunkiJacobs presents a setup of having the rotation sensor on the scope tip to catch such rotational movement (Fig. 1B).

Regarding claim 23 “method” is rejected under the same reasoning as claim 22 “system.

Regarding claim 34,
The combination of DunkiJacobs and ROBERTSON teaches all the features of claim 23, as outlined above.
DunkiJacobs further teaches wherein the image signal processing pipeline is configured to rotate the images counter to the angle of rotation detected by the angle sensor to maintain the constant image horizon for the user on the display (the system may include a horizon lock mechanism that can be user-actuated to engage rotation compensation [0026] when rotation compensation is enabled, image gathering coordinates may be adjusted to maintain a substantially constant horizon relative to the clinician [0028] [0035]-[0037]).
  
Regarding claim 35,
The combination of DunkiJacobs and ROBERTSON teaches all the features of claim 23, as outlined above.
DunkiJacobs further teaches wherein the sensor comprises an angle sensor for detecting an angle of rotation of the hand-piece relative to the endoscope tube, wherein the image signal processing pipeline is configured to rotate the images counter to the angle of rotation detected by the angle sensor to maintain the constant image horizon for the user on the display (the system may include a horizon lock mechanism that can be user-actuated to engage rotation compensation [0026] when rotation compensation is enabled, image gathering coordinates may be adjusted to maintain a substantially constant horizon relative to the clinician [0028] [0035]-[0037]).

Claims 2, 3 and 5 are rejected under 35 U.S.C. § 103(a) as being unpatentable over DunkiJacobs (and ROBERTSON), in view of Schneider (US 6073043), hereinafter Schneider.
Regarding claim 2,
DunkiJacobs (and ROBERTSON) teaches all the features of claim 1, as outlined above.
DunkiJacobs further teaches the sensor comprises an angle sensor for detecting an angle of rotation of the hand-piece relative to the endoscope tube ([0026][0029]).
DunkiJacobs does not teach the angle sensor is a rotation-detecting Hall-effect sensor.
Schneider teaches the angle sensor is a rotation-detecting Hall-effect sensor (sensing devices used in endoscopes can be hall-effect sensors; Col. 25, Lines 25-30). 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to add the teaching of Schneider to the teaching of DunkiJacobs (and ROBERTSON). The motivation for such an addition would be determine position and orientation based on the exact formulation of the magnetic field coupling as opposed to approximations (Schneider; Col. 1, Lines 8-10).

Regarding claim 3, 
The combination of DunkiJacobs (and ROBERTSON) and Schneider teaches all the features of claim 2.
DunkiJacobs does not teach 
Schneider further teaches the rotation-detecting Hall-effect sensor is located in the hand-piece (use in an endoscope includes placing the sensors, particularly Hall-effect sensors (rotation detecting Hall-effect sensor), around the fingers (located in the hand-piece); Col. 28, Lines 37-41).
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to add the teaching of Schneider to the teaching of DunkiJacobs (and ROBERTSON). The motivation would be to allow hand movement to be translated into a virtual environment (Schneider; Col. 28, Lines 41-42).

Regarding claim 5,
DunkiJacobs (and ROBERTSON) teaches all the features of claim 1, as outlined above.
DunkiJacobs further teaches the sensor comprises an angle sensor for detecting an angle of rotation of the hand-piece relative to the endoscope tube ([0026][0029]).
DunkiJacobs does not teach the angle sensor produces a voltage that is used to detect an angle of rotation of the hand-piece relative to the endoscope tube. 
Schneider teaches the angle sensor produces a voltage that is used to detect an angle of rotation of the hand-piece relative to the endoscope tube (Hall effect sensor (angle sensor) produces an output (produces a voltage) and the process determines the position and orientation of the sensor (detect an angle of rotation of the hand-piece relative to the endoscope tube); Col. 23, lines 44-47; Col. 24, Lines 18-20). 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to add the teaching of Schneider to the teaching of DunkiJacobs (and ROBERTSON). The motivation for such an addition would be to have the sensing device to establish the reference coordinate frame (Col., Lines 32-35).
4 is rejected under 35 U.S.C. § 103(a) as being unpatentable over DunkiJacobs (and ROBERTSON) and Schneider, in further view of Velasquez et al. (US 20100033170), hereinafter, Velasquez.
Regarding Claim 4, 
The combination DunkiJacobs (and ROBERTSON) and Schneider teaches all the features of claim 2, as outlined above.
DunkiJacobs does not teach the device further comprises a diametrically-polarized magnetic annulus and wherein the rotation-detecting Hall-effect sensor produces a voltage that is used to detect an angle of the diametrically-polarized, magnetic annulus. 
Velasquez teaches the device further comprises a diametrically-polarized magnetic annulus (sensor comprises an angular magnetic chip used to detect magnetic flux of a diametrically polarized magnet “diametrically-polarized magnetic annulus” [0037]) and the rotation-detecting Hall-effect sensor produces a voltage that is used to detect an angle of the diametrically-polarized, magnetic annulus (sensor detects the angular position of the magnet “detect an angle of the diametrically-polarized magnetic annulus” by monitoring the output pulses “voltage that is used to detect angle” [0037]). 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to add the teaching of Velasquez to the teaching of DunkiJacobs (and ROBERTSON) and Schneider. The motivation for that an addition would be to for detecting the position of the active element (Velasquez [0002]).

Claims 6 and 7 are rejected under 35 U.S.C. § 103(a) as being unpatentable over DunkiJacobs (and ROBERTSON), in view of Wright et al. (US 20110263941), hereinafter, Wright.
Regarding Claim 6, 
DunkiJacobs (and ROBERTSON) teaches all the features of claim 1, as outlined above.
DunkiJacobs further teaches the sensor comprises an angle sensor for detecting an angle of rotation of the hand-piece relative to the endoscope tube ([0026][0029]).
DunkiJacobs does not teach the angle sensor is a potentiometer. 
Wright teaches the angle sensor is a potentiometer (the controller device of the endoscope is a potentiometer “angle sensor is a potentiometer” [0033]). 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to add the teaching of Wright to the teaching of DunkiJacobs (and ROBERTSON). The motivation would be to enable the current supplied to the endoscope structure to allow the device to be adjusted (Wright [0028]).

Regarding Claim 7, 
The combination of DunkiJacobs (and ROBERTSON) and Wright teaches all the features of claim 6, as outlined above.
DunkiJacobs does not teach the potentiometer comprises a carbon filament, wherein the carbon filament of the potentiometer is disposed on said endoscope tube.
Wright further teaches the potentiometer comprises a carbon filament, wherein the carbon filament of the potentiometer is disposed on said endoscope tube (controller device is a potentiometer comprising a fiber bundle “carbon filament” housed within the endoscope “endoscope tube” [0027] [0033]). 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to add the teaching of Wright to the teaching of DunkiJacobs (and ROBERTSON). The motivation would be to enable the current supplied to the endoscope structure to allow the device to be adjusted (Wright [0028]).
s 8 and 9 are rejected under 35 U.S.C. § 103(a) as being unpatentable over DunkiJacobs (and ROBERTSON), in view of Smith et al. (US 6296635), hereinafter, Smith.
Regarding Claim 8, 
DunkiJacobs (and ROBERTSON) teaches all the features of claim 1, as outlined above.
DunkiJacobs further teaches sensor further comprises an angle sensor for detecting an angle of rotation of the hand-piece relative to the endoscope tube ([0026][0029]).
DunkiJacobs does not teach angle sensor comprises a light source and a photo diode that rotate relative to a gradient disc.
Smith teaches angle sensor comprises a light source and a photo diode that rotate relative to a gradient disc (photoelectric transducer made from a rotatable disc having an optical gradient “rotate relative to a gradient disc”; Col. 12, Lines 29-31). 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to add the teaching of Smith to the teaching of DunkiJacobs (and ROBERTSON). The motivation would be for the optical gradient detects the angular positions of the detector relative to the disc (Smith; Col. 12, Lines 31-32).

Regarding Claim 9, 
The combination of DunkiJacobs (and ROBERTSON) and Smith teaches all the features of claim 1, as outlined above. 
DunkiJacobs does not teach photo diode detects the electromagnetic energy from said light source that is reflected by said gradient disc.
Smith further teaches said photo diode detects the electromagnetic energy from said light source that is reflected by said gradient disc (a photoelectric transducer “detect electromagnetic energy” can be made from a rotatable disc having an optical gradient density surface “photodiode detects the energy from said light source that is reflected by said gradient disc”; Col. 12, Lines 29-35). 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to add the teaching of Smith to the teaching of DunkiJacobs (and ROBERTSON). The motivation would be for the optical gradient detects the angular positions of the detector relative to the disc (Smith; Col. 12, Lines 31-32).

Claims 12-15, 17-18, 20-21, 24-27, 29-30 and 32-33 are rejected under 35 U.S.C. § 103(a) as being unpatentable over DunkiJacobs (and ROBERTSON)  in view of Ito et al. (US 20090220156), hereinafter, Ito.
Regarding Claim 12, 
DunkiJacobs (and ROBERTSON) teaches all the features of claim 11, as outlined above.
DunkiJacobs does not explicitly teach said image rotation transformation comprises taking each initial pixel's integer x, y coordinates and transforming them to final, real number pixel coordinates by applying a rotation kernel. 
Ito teaches said image rotation transformation comprises taking each initial pixel's integer x, y coordinates and transforming them to final, real number pixel coordinates by applying a rotation kernel (rotation correction using affine transformation “rotation transformation done by applying a rotation kernel” is done wherein the coordinate values on an original image “each initial pixel's integer x, y coordinates” may be calculated by transforming the coordinates of respective pixels after transformation “transforming them to final, ready number pixel coordinates” [0084-0086]).
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to add the teaching of Ito to the teaching of DunkiJacobs (and ROBERTSON). The motivation would be to reveal details about rotating process (Ito [0084]).

Regarding Claim 13, 
The combination of DunkiJacobs (and ROBERTSON) and Ito teaches all the features of claim 12, as outlined above.
DunkiJacobs does not explicitly teach said image rotation transformation further comprises truncating a final, real number pixel coordinates to integer values, then assigning values to blank pixels in the final image using the values of nearby, filled pixels.
Ito further teaches said image rotation transformation further comprises truncating a final, real number pixel coordinates to integer values, then assigning values to blank pixels in the final image using the values of nearby, filled pixels (clipping the image “truncating the final, real number pixel coordinates” and scaling the image after rotation “rotation transformation” is done using affine transformation “assigning values to blank pixels using the values of nearby, filled pixels” [0084-0086]). 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to add the teaching of Ito to the teaching of DunkiJacobs (and ROBERTSON). The motivation would be to reveal details about rotating process (Ito [0084]).

Regarding Claim 14, 
The combination of DunkiJacobs (and ROBERTSON) and Ito teaches all the features of claim 13, as outlined above.
DunkiJacobs does not explicitly teach said assignment is performed using bilinear interpolation.
Ito further teaches said assignment is performed using bilinear interpolation (bilinear or bicubic interpolation is executed to determine the pixel values after the transformation “assignment is performed using bilinear interpolation” [0085]). 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to add Ito to the teaching of DunkiJacobs (and ROBERTSON). The motivation would be to reveal details about rotating process (Ito [0084]).

Regarding Claim 15, 
The combination of DunkiJacobs (and ROBERTSON) and Ito teaches all the features of claim 13, as outlined above.
DunkiJacobs does not explicitly teach said assignment is performed using bicubic interpolation.
Ito further teaches said assignment is performed using bicubic interpolation (bilinear or bicubic interpolation is executed to determine the pixel values after the transformation “assignment is performed using bicubic interpolation” [0085]).
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to add the teaching of Ito to the teaching of DunkiJacobs (and ROBERTSON). The motivation would be to reveal details about rotating process (Ito [0084]).

Regarding Claim 17, 
DunkiJacobs (and ROBERTSON) teaches all the features of claim 11, as outlined above.
DunkiJacobs does not explicitly teach said image rotation transformation comprises taking each final pixel's integer x, y coordinates and transforming them to initial real number x, y coordinates by applying an inverse rotation kernel.
Ito teaches wherein said image rotation transformation comprises taking each final pixel's integer x, y coordinates and transforming them to initial real number x, y coordinates by applying an inverse rotation kernel (rotation correction using affine transformation “rotation transformation done by applying a rotation kernel” is done wherein the coordinate values on an original image “each initial pixel's integer x, y coordinates” may be inversely “inverse” calculated by transforming the coordinates of respective pixels after transformation “transforming them to final, ready number pixel coordinates” [0084-0086]). 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to add the teaching of Ito to the teaching of DunkiJacobs (and ROBERTSON). The motivation would be to reveal details about rotating process (Ito [0084]).

Regarding Claim 18, 
The combination of DunkiJacobs (and ROBERTSON) and Ito teaches all the features of claim 13, as outlined above.
DunkiJacobs does not explicitly teach said image rotation transformation further comprises estimating a pixel value at the initial real number x, y coordinates, using data from one or more closest integer coordinate locations.
Ito further teaches wherein said image rotation transformation further comprises estimating a pixel value at the initial real number x, y coordinates, using data from one or more closest integer coordinate locations (coordinates values on an original image may be calculated by transforming the coordinates of the respective pixels after transformation wherein the neighboring pixels undergo interpolation/integration “estimating a pixel value at the initial real number coordinates using the closest integer coordinate locations” [0085-0086]). 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to add the teaching of Ito to the teaching of DunkiJacobs (and ROBERTSON). The motivation would be to reveal details about rotating process (Ito [0084]).

Regarding Claim 20, 
The combination of DunkiJacobs (and ROBERTSON) and Ito teaches all the features of claim 13, as 
DunkiJacobs does not explicitly teach said estimation is performed using bilinear interpolation.
Ito further teaches said estimation is performed using bilinear interpolation (bilinear or bicubic interpolation is executed to determine the pixel values after the transformation “assignment is performed using bilinear interpolation” [0085]). 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to add the teaching of Ito to the teaching of DunkiJacobs (and ROBERTSON). The motivation would be to reveal details about rotating process (Ito [0084]).

Regarding Claim 21, 
The combination of DunkiJacobs (and ROBERTSON) and Ito teaches all the features of claim 13, as outlined above.
DunkiJacobs does not explicitly teach said estimation is performed using bicubic interpolation.
Ito further teaches said estimation is performed using bicubic interpolation (bilinear or bicubic interpolation is executed to determine the pixel values after the transformation “assignment is performed using bicubic interpolation” [0085]).
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to add the teaching of Ito to the teaching of DunkiJacobs (and ROBERTSON). The motivation would be to reveal details about rotating process (Ito [0084]).

Regarding claims [24-27] “method”, are rejected under the same reasoning as claims [12-15] “device” respectively.
Regarding claims [29, 30, 32, 33] “method”, are rejected under the same reasoning as claims [17, 18, 20, 21] “system” respectively.
s 16, 19, 28 and 31 are rejected under 35 U.S.C. § 103(a) as being unpatentable over DunkiJacobs (and ROBERTSON) and Ito in further view of Gattani et al. (US 20080071142), hereinafter Gattani.
Regarding Claim 16, 
The combination of DunkiJacobs (and ROBERTSON) and Ito teaches all the features of claim 13, as outlined above.
DunkiJacobs does explicitly teach said assignment is performed using nearest neighbor substitution. 
Gattani teaches wherein said assignment is performed using nearest neighbor substitution (for the image, an interpolation function is required wherein nearest neighbor interpolation is used “assignment is performed using nearest neighbor substitution” [0079]). 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to add the teaching of Gattani to the teaching of DunkiJacobs (and ROBERTSON) and Ito. The motivation would be to provide smooth images (Gattani [0119], nearest neighbor is obvious alternative to bilinear, and bicubic techniques).

Regarding Claim 19, 
The combination of DunkiJacobs (and ROBERTSON) and Ito teaches all the features of claim 17, as outlined above.
DunkiJacobs does explicitly teach said assignment is performed using nearest neighbor substitution. 
Gattani teaches wherein said estimation is performed using nearest neighbor substitution (for the image, an interpolation function is required wherein nearest neighbor interpolation is used “assignment is performed using nearest neighbor substitution” [0079]).
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to add the teaching of Gattani to the teaching of DunkiJacobs (and ROBERTSON) and Ito. The motivation would be to provide smooth images (Gattani [0119], nearest neighbor is obvious alternative to bilinear, and bicubic techniques).

Regarding claims [28, 31] “method”, are rejected under the same reasoning as claims [16, 19] “device/system”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419